UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2164


MICHAEL LEE HALL,

                    Plaintiff - Appellant,

             v.

BANK OF AMERICA CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00715-RJC-DSC)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Lee Hall, Appellant Pro Se.   Meredith Anne Pinson, Bruce Steen,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Lee Hall appeals the district court’s order adopting the magistrate judge’s

recommendation to grant Bank of America Corporation’s motion to dismiss Hall’s civil

claims, including his discriminatory failure-to-promote claim brought pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 &

Supp. 2017). Limiting our review to the issues raised in Hall’s informal brief, see 4th

Cir. Rule 34(b), we discern no reversible error. Accordingly, we affirm the district

court’s judgment.    See Hall v. Bank of Am. Corp., No. 3:16-cv-00715-RJC-DSC

(W.D.N.C. Sept. 8, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2